DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a control chip disposed on one side of the substrate away from the gate insulating layer and electrically connected to the first transparent electrode” must be shown or the feature(s) canceled from the claim 4.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim 4 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Drawing as filed do not show “a control chip disposed on one side of the substrate away from the gate insulating layer and electrically connected to the first transparent electrode”.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim 4 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Drawing as filed do not show “a control chip disposed on one side of the substrate away from the gate insulating layer and electrically connected to the first transparent electrode”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al., US 2016/00202266 (corresponding to US 9,620,613),
In re Claim 1, Park discloses an array substrate 100 (Fig. 1) including a light-emitting area 140 and a non-light-emitting area, comprising: a substrate 102; a gate insulating layer (110, 116)  comprising a first gate insulating layer 110 and a second gate insulating layer 116 disposed on the substrate 102 in sequence; and a storage capacitor CAP disposed in the light-emitting area 140 and comprising a first transparent electrode 114 ([0044], [0047], [0051]) and a second transparent electrode 120  ([0048], [0049], [0051]); wherein the first transparent electrode 114 is disposed between the first gate insulating layer 110 and the second gate insulating layer 116, and the second transparent electrode 120 is disposed on the second gate insulating layer 116 and opposite to the first transparent electrode 114 (Figs. 1, 2, and 7-10; [0034 -0076]).
In re Claim 2, Park discloses the array substrate 100 according to claim 1, wherein an orthographic projection of the first transparent electrode 114 on the substrate 102 coincides with 
In re Claim 3, Park discloses the array substrate 100 according to claim 1, comprising a pixel electrode 136 disposed on one side of the second transparent electrode 120 away from the substrate 102 and electrically connected to the second transparent electrode 120 (Figs. 1, 2, and 7-10).
In re Claim 11, Park discloses a manufacturing method of an array substrate including a light-emitting area 140 and a non-light-emitting area, comprising following steps: providing a substrate 102; forming a first gate insulating layer 110 on the substrate 102; forming a first transparent electrode 114 on the first gate insulating layer 110 of the light-emitting area 140; forming a second gate insulating layer 116 on the first transparent electrode 114 and the first gate insulating layer 110; and forming a second transparent electrode 120 on the second gate insulating layer 116 of the light-emitting area 140; wherein the first transparent electrode 114 and the second transparent electrode 120 form a storage capacitor CAP, and the first transparent electrode 114 is disposed opposite to the second transparent electrode 120 (Figs. 1, 2, and 7-10; [0034 -0076]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above.
In re Claim 5, Park discloses all limitations of claim 5 except for that the first gate insulating layer 110 is made of silicon nitride, and the second gate insulating layer 116  is made of silicon oxide. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the first gate insulating layer 110 made of silicon nitride and the second gate insulating layer 116  made of silicon oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 6, Park discloses all limitations of claim 6 except for that a thickness of the first gate insulating layer 110 ranges from 300A to 10000A, and a thickness of the second gate insulating layer 116 ranges from 500A to 6000A. It is known in the art that the thickness of the In re Aller, 105 USPQ 233 (MPEP2144.05.I).
Regarding claim 10, the phrase “display panel, comprising the array substrate according to claim 1” merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from a prior art the array substrate of Park. See MPEP 2114. II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Allowable Subject Matter
Claims 7-9 and 12-13 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Reason for indicating allowable subject matter
In Re Claim 7: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 7 as: “an active layer disposed on the second gate insulating layer, wherein the active layer and the second transparent electrode are disposed on a same layer”, in combination with limitations of Claims 1 and 3 on which it depends.
In Re Claim 12: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 12 as: “forming an active layer on the second gate insulating layer of the non-light-emitting area and preparing the active layer and the second transparent electrode on a same layer”, in combination with limitations of Claim 11 on which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893